DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 3/10/2021.  Claims 11-25 remain pending.  Claims 16, 17, 19 and 20 have been amended.  Claims 21-25 are new.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant's amendment to recite a plurality of feed pipes wherein the plurality of feed pipes comprises at least a first feed pipe of a first length and a second feed pipe of a second length, where the first feed pipe is coupled to the overlying dosage unit, and the first feed pipe is exchangeable with the second feed pipe has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Wilson (US 6,968,670) have not been found persuasive. Wilson in view of Griggs et al. (US 2005/0072119) as stated below in the 103 rejection teaches a plurality of feed pipes wherein the plurality of feed pipes comprises at least a first feed pipe of a first length and a second feed pipe of a second length, where the first feed pipe is coupled to the overlying dosage unit, and the first feed pipe is exchangeable with the second feed pipe.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,968,670).
Regarding claim 21, Wilson discloses a system for filling of one or more big bags (B) with material, comprising: a feed pipe (8a and 8b) having a bottom rim (the bottom rim of 8b) and a telescopically attached outer pipe (8c) configured for placement with a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Wilson such that the length of the feed pipe can be changed by changing the number of intermediate pipe sections In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) The motivation for doing so would be to allow the system to be able to provide different total lengths of pipe based on user defined criteria.

Claims 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of May et al. (US 2010/0287883, hereafter “May”).
Regarding claim 22, Wilson discloses all of the limitations of claim 21, but fails to disclose a movable part on the bracket.
May teaches a system (Fig. 11A, 11B and 12A-E) wherein the feed pipe (65) is removably attached (via 166) to the bracket (162) on the overlying dosage unit, and on the bracket there is a at least a movable part (165l, 166l, 168) for securing of the feed pipe to the bracket. (para. [0089] - [0090])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the bracket and the feed pipe of Wilson to include a bracket with a movable part as taught by May in order to provide a bracket which enables fast and east loading of the tubular component. (para. [0090])
Regarding claim 24, Wilson in view of May further disclose the system according to claim 22, wherein movement up and down of the outer pipe during a filling cycle is facilitated by an elevator (the system including at least 9, 10, 11 as discussed in Col. 4, line 57 through Col. 5, line 6) placed along the feed pipe, and wherein the elevator runs 
Regarding claim 25, Wilson in view of May further disclose the system according to claim 22, wherein the feed pipe includes a bottom section (the bottom section of 8b) of a predetermined length along with none, one or several continuous inserted sections between the bottom section and the overlying dosage unit. (Fig. 1A)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Griggs et al. (US 2005/0072119, hereafter “Griggs”).
Regarding claim 16, Wilson discloses a system for filling of one or more big bags (B) with material, comprising: a feed pipe (8b) having a bottom rim (the bottom rim of 8b) and a telescopically attached outer pipe (8c) configured for placement with a neck (N) of one of the big bags; an underlying surface (7) configured to support the bottom of the big bag; and an overlying dosage unit (D) coupled to the feed pipe and configured for storage of the material (Col. 5, lines 7-15; material can be stored in this section); wherein the feed pipe is configured to add a measured amount of the material in a vertical stream from the overlying dosage unit via the outer pipe and into the big bag (Col. 5, line 59 through Col. 6, line 27); and wherein a connection of the feed pipe to the overlying dosage unit has a radial continuous interface surface (the inner surface at the upper end of 8b) that is attached to a bracket (3) on the overlying dosage unit (see how the feed pipe is attached to 8a and D and is connected via 3); and wherein the feed pipe is exchangeably attached to the bracket (Col. 5, lines 7-15; Figs. 1A-1D) and the system is configured to adjust the distance between the bottom rim of the feed pipe and the 
Griggs teaches a system (Fig. 1) for filling of one or more big bags with material, comprising a plurality of feed pipes (30; para. [0056] - [0061]; see how the chutes of different lengths may be interchanged) wherein the plurality of feed pipes comprises at least a first feed pipe of a first length and a second feed pipe of a second length (para. [0056]), where the first feed pipe is coupled to the overlying dosage unit (10), and the first feed pipe is exchangeable with the second feed pipe wherein the first feed pipe and the second feed pipe are exchangeably attached to the bracket (the brackets that each of the first and second pipes may be connected to as mentioned in para. [0061]) and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system with the feed pipe of Wilson to include a second feed pipe of a different length as taught by Griggs in order to provide a system which can more easily accommodate different product. (para. [0056] - [0061])

Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Griggs and May.
Regarding claim 17, Wilson in view of Griggs discloses all of the limitations of claim 16, but fails to disclose a movable part on the bracket.
May teaches a system (Fig. 11A, 11B and 12A-E) wherein the feed pipe (65) is removably attached (via 166) to the bracket (162) on the overlying dosage unit, and on the bracket there is a at least a movable part (165l, 166l, 168) for securing of the feed pipe to the bracket. (para. [0089] - [0090])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the bracket and the feed pipe of Wilson to include a bracket with a movable part as taught by May in order to provide a bracket which enables fast and east loading of the tubular component. (para. [0090])
Regarding claim 19, Wilson in view of Griggs and May further disclose the system according to claim 17, wherein movement up and down of the outer pipe during 
Regarding claim 20, Wilson in view of Griggs and May further disclose the system according to claim 17, wherein the feed pipe includes a bottom section (the bottom section of 8b) of a predetermined length along with none, one or several continuous inserted sections between the bottom section and the overlying dosage unit. (Fig. 1A)

Allowable Subject Matter
Claims 11-15 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PAUL J GRAY/Examiner, Art Unit 3753